Citation Nr: 0314484	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear defective 
hearing.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from November 
1947 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating action of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim of entitlement 
to service connection for right ear defective hearing.  

In July 2002, the veteran appeared before the undersigned at 
a travel Board hearing held at the RO.  The transcript of 
that hearing has been associated with the claims file and the 
case is ready for further appellate review. 


REMAND

Subsequent to the July 2002 travel Board hearing, the veteran 
submitted copies of private treatment records to the RO from 
the Rochester Otolaryngology Group, P.C.  Since this evidence 
is pertinent to the veteran's claim, and since it has not 
been considered by the RO, and the veteran has not submitted 
a statement waiving such consideration, it must be referred 
to the RO for initial review.  38 C.F.R. § 20.1304 (2002); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the veteran was provided notice of the existence of the VCAA 
in May 2002, the veteran has not been provided with a copy of 
its provisions.  Since the case must be remanded because of 
the receipt of additional evidence, it is incumbent upon VA 
to determine whether any additional notification or 
development action is required under the VCAA.  

Finally, it should be noted that this case turns upon whether 
competent evidence can be produced supporting the veteran's 
allegation that he had a disease or injury in service that 
resulted in right ear defective hearing.  That evidence could 
include, but is not limited to, medical opinions that relate 
the veteran's right ear defective hearing to an in-service 
disease or injury.  The necessity for this specific 
information must be provided to the veteran in order to 
ensure that the requirements of the VCAA have been followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claim.  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

2.  The RO should request the veteran to 
identify the names and addresses of all 
medical care providers who treated the 
veteran for a right ear defective hearing 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain all records that are not 
already included in the file.  In 
particular, the RO should obtain records 
from the Rochester Otolaryngology Group, 
P.C.  

3.  Thereafter, the veteran should be 
scheduled for VA ear and audiometric 
examinations in order to determine the 
presence and, if present, the etiology of 
right ear hearing loss.  A complete 
history should be obtained from the 
veteran.  The claims folder should be 
made available to the examiners for 
review of pertinent documents therein.  
Following audiometric examination and 
physical examination of the veteran, the 
examining physician should provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
right ear hearing loss is related to 
military service.

4.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the supplemental statement of 
the case in February 2002, and 
readjudicate the veteran's claim.  If a 
complete grant of the claim remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


